--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Cascade Technologies Corp.

 
 
December 11, 2009




Via E-Mail


Spectral Molecular Imaging, Inc.
d/b/a Optical Molecular Imaging, Inc.
8591 Skyline Drive
Los Angeles, CA 90046
Attention:  Dr. Daniel Farkas
 
 
 
Re:
Memorandum of Agreement Relating to

The Exchange of Shares for Certain Assets
 
 
Ladies and Gentlemen:
 
The purpose of this memorandum of agreement is to confirm the principal terms of
the agreement among Cascade Technologies Corp, a Wyoming corporation
(“Cascade”), Spectral Molecular Imaging, Inc., a Nevada corporation which does
business as Optical Molecular Imaging, Inc. (“Optical”), and the principal
shareholders of Optical, in which Cascade or a newly formed subsidiary of
Cascade (as applicable, the “Company”) would acquire in a share exchange (the
“Exchange”) with the shareholders (the “Holders”) of Optical all of the issued
and outstanding capital stock of Optical (the “Optical Stock”), in consideration
of the issuance or transfer of certain shares of preferred stock and common
stock of Cascade to the Holders.  In the Exchange, the Company will agree to
issue to the Holders 10,000,000 shares of Series A Convertible Preferred Stock
(“Series A Preferred”) and 14,678,710 shares of common stock, no par value
(“Common Stock”) of Cascade.  Each share of Series A Preferred will initially be
convertible into 10 shares of Common Stock of Cascade.  The closing (the
“Closing”) of the Exchange will occur as soon as practicable after the date
hereof, and in any event within five business days of the date when all
conditions to the Closing have been satisfied or waived.  We currently expect to
consummate the Closing on or about December 18, 2009.
 
We have agreed to use our mutual commercially reasonable best efforts to
negotiate, sign, and deliver definitive agreements approved by our respective
Boards of Directors which will set forth in detail our agreed transactions, upon
the following principal terms and conditions:
 
1

--------------------------------------------------------------------------------

 

1.  
Exchange.

 
1.1.  
At Closing the Company will (a) issue to the Holders an aggregate of 14,678,710
shares of Common Stock and (b) covenant and agree to issue to the Holders an
aggregate of 10,000,000 shares of Series A Preferred upon the filing of Articles
of Amendment Setting forth the Designation, Rights and Preferences of the Series
A Preferred as provided below.

 
1.2.  
At the Closing, the respective Holders will deliver to the Company the
certificates representing the Optical Stock, together with stock powers, duly
executed in blank, as set forth on Schedule A hereto.

 
1.3.  
The Closing shall provide for conditions subsequent that an amendment and
restatement of the Articles of Incorporation of Cascade and Articles of
Amendment Setting forth the Designation, Rights and Preferences of the Series B
Preferred as provided below shall have been filed with the Wyoming Secretary of
State.

 
2.  
Financing.

 
2.1.  
Concurrent with the Exchange, Cascade shall have concluded a private placement
of convertible notes of the Company at a face amount equal to the purchase price
therefor and providing for gross proceeds to Cascade of not less than $1.0
million (the “Financing”).  Each such note will be convertible into shares of
Series B Convertible Preferred Stock (the “Series B Preferred”) at a price of
$.50 per share upon the filing of Articles of Amendment Setting forth the
Designation, Rights and Preferences of the Series B Preferred as provided below.
The Financing shall provide for conditions subsequent that an amendment and
restatement of the Articles of Incorporation of Cascade and Articles of
Amendment Setting forth the Designation, Rights and Preferences of the Series B
Preferred as provided below shall have been filed with the Wyoming Secretary of
State.

 
3.  
Capitalization.

 
3.1.  
Upon consummation of the Exchange and the Financing, and after taking into
account (a) the cancelation (the “Cancelation”) of 142,110,816 shares of
restricted Common Stock presently outstanding and held by the principal
shareholder of Cascade, (b) a 3.64-for-one stock split or a 2.64 share dividend
per share (as applicable, the “Split”) to be implemented by Cascade, (c) the
issuance by Cascade to Optical of the 10,000,000

 
 
2

--------------------------------------------------------------------------------

 
shares of Common Stock (the “Common Issuance”), (d) the issuance by Cascade to
Optical of the 10,000,000 shares of Series A Preferred (the “Series A
Issuance”), and (e) the issuance by Cascade of the not less than 2,000,000
shares of Series B Preferred (the “Series B Exchange”) contemplated in the
Financing, the Capitalization of Cascade shall be as set forth in Schedule B
hereto.  Unless the context otherwise requires, all computations in this
memorandum of agreement assume and give effect to the Exchange, the Financing,
the Cancelation, the Split, the Common Issuance, the Series A Issuance, and the
Series B Exchange.
 
4.  
Tax Treatment.

 
4.1.  
The parties agree and acknowledge that it is their specific intent that the
Exchange shall be structured and consummated in such a manner that the
transaction will not be taxable to Cascade, Optical or the Holders pursuant to
Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended.  The
parties will cooperate to ensure such tax treatment and qualification therefor.

 
5.  
Conditions to Closing.

 
5.1.  
Conditions Precedent or Concurrent.  The Closing of the Exchange shall be
subject to the satisfaction or waiver of the following conditions at or prior to
the Closing:

 
5.1.1.  
Consummation of the Financing.

 
5.1.2.  
Consummation of the Cancelation.

 
5.1.3.  
Consummation of the Split, including requisite approval thereof by the Financial
Industry Regulatory Authority, Inc.

 
5.1.4.  
Cascade shall effect the Common Issuance to the Holders.

 
5.1.5.  
Cascade shall have filed with the Secretary of State of the State of Wyoming the
Articles of Amendment to the Articles of Incorporation to effect the Split or
shall have effected the Split in the form of a share dividend in accordance with
the Wyoming Business Corporation Act.

 
5.1.6.  
Cascade’s Board of Directors and shareholders shall have approved the Articles
of Restatement of Articles of Incorporation in substantially the form set forth
in Schedule C hereto.

 

 
3

--------------------------------------------------------------------------------

 
 

5.1.7.  
Cascade’s Board of Directors shall have approved the Articles of Amendment
Setting forth the Designation, Rights and Preferences for the Series A Preferred
in substantially the form set forth in Schedule D hereto.

 
5.1.8.  
Cascade’s Board of Directors shall have approved the Articles of Amendment
Setting forth the Designation, Rights and Preferences for the Series B Preferred
in substantially the form set forth in Schedule E hereto.

 
5.1.9.  
Certain of the existing directors of Cascade shall have tendered their
resignations, subject to and effective upon elapse of the applicable period
required under Securities and Exchange Commission (“SEC”) Rule 14f-1.

 
5.1.10.  
The existing directors of Cascade shall have appointed the director designees of
Optical, subject to and effective upon elapse of the applicable period required
under SEC Rule 14f-1.

 
5.1.11.  
The parties shall have obtained all permits, authorizations, regulatory
approvals and third-party consents necessary for the consummation of the
Exchange.

 
5.1.12.  
No regulatory or legal action shall be pending which would restrict or inhibit
the consummation of the Exchange or any transaction related thereto.

 
5.1.13.  
Optical and the Holders shall have received an opinion of counsel to Optical
that the Exchange shall be a tax-free reorganization within the meaning of
Sections 354 and 368(a)(1)(B) of the Internal Revenue Code of 1986.

 
5.2.  
Conditions Concurrent or Subsequent. The Closing of the Exchange shall be
subject to the satisfaction of the following conditions at or promptly following
the Closing:

 
5.2.1.  
Cascade shall file with the SEC a Schedule 14F and mail to Cascade’s
shareholders an appropriate notice as required under SEC Rule 14f-1.

 
5.2.2.  
Cascade shall timely file with the SEC a Current Report on Form 8-K announcing
the consummation of the Exchange and providing such information as is required
by SEC Form 8-K.

 

 
4

--------------------------------------------------------------------------------

 
 

5.2.3.  
Cascade shall file a Schedule 14C relating to the shareholder action in respect
of the Articles of Restatement of Articles of Incorporation in substantially the
form set forth in Schedule C hereto with the SEC and mail such notice to
shareholders.

 
5.2.4.  
Cascade shall have filed with the Wyoming Secretary of State the Articles of
Restatement of Articles of Incorporation in substantially the form set forth in
Schedule C hereto.

 
5.2.5.  
Cascade shall have filed with the Secretary of State of the State of Wyoming the
Articles of Amendment Setting forth the Designation, Rights and Preferences for
the Series A Preferred in substantially the form set forth in Schedule D hereto.

 
5.2.6.  
Cascade shall have filed with the Secretary of State of the State of Wyoming the
Articles of Amendment Setting forth the Designation, Rights and Preferences for
the Series B Preferred in substantially the form set forth in Schedule E hereto.

 
5.2.7.  
Cascade shall effect the Series A Issuance to the Holders.

 
5.2.8.  
Cascade and the investors in the Financing shall effect the Series B Exchange.

 
5.2.9.  
The Company may vend out the pre-Closing assets of the Company comprising its
renewable energy business and any other assets not to be used in or useful to
the business of the Company as contemplated to be conducted following the
Closing, and, if so, the vendee of such assets shall assume all pre-Closing
liabilities of the Company relating to the operation of such assets and
indemnify and hold harmless the Company from and against any such liabilities.

 
6.  
Definitive Agreements.  The definitive agreements shall include, contain or
provide:

 
6.1.  
Representations and Warranties.  Customary and usual representations and
warranties by the parties, and, in the case of corporate entities, the principal
executive officer shall certify these representations and warranties “to his or
her personal knowledge and information.”

 
 
5

--------------------------------------------------------------------------------

 
 

6.2.  
Special Covenants.  Special covenants of Cascade regarding satisfaction of the
conditions subsequent to the Exchange, including as provided in paragraph 5.2
above.

 
6.3.  
Conditions.  Conditions to the parties’ obligations to close, including
continued accuracy of representations and warranties and compliance with
covenants, receipt by all parties of all corporate, regulatory and other
third-party approvals and authorizations necessary to consummate the Exchange
and completion of all actions, proceedings, instruments, opinions and documents
required to carry out the Exchange or incidental thereto and all other related
legal matters in a manner satisfactory to counsel for Optical in its sole and
absolute discretion.

 
6.4.  
Indemnities.  Indemnities with respect to breaches of representations,
warranties, covenants and agreements contained in the definitive agreement.

 
6.5.  
Opinions of Counsel.  For the delivery at Closing of favorable opinions of
counsel for the corporate parties with respect to customary and usual matters of
law covered in transactions of this type, including with respect to such
capitalization and issuance matters relating to the Common Stock of Cascade as
Optical’s counsel shall require.

 
7.  
Financial and Other Information.

 
Each party agrees to provide to the other in a timely manner prior to Closing
(a) reasonable access to its books and records and (b) customary schedules
listing:  such party’s material contracts; real and personal properties;
pending, threatened and contemplated legal proceedings; employees; assets and
liabilities, including contingencies and commitments; and other information
reasonably requested.


Each party will also provide to the other annual financial statements and
interim financial statements consisting of a balance sheet and a related
statements of income, cash flows, and shareholder’s equity for the period then
ended which fairly present the financial condition of each as of their
respective dates and for the periods involved, and such statements shall be
prepared in accordance with generally accepted accounting principles of the
United States consistently applied, on Closing, for such period or periods as
shall be set forth in the definitive agreement.

 
6

--------------------------------------------------------------------------------

 
 


8.  
Expenses.  Subject to the express terms of this memorandum of agreement, each
party will bear its own costs and expenses incurred in connection with
consummating the transactions contemplated hereby.  Each party shall indemnify
and hold harmless the other therefrom.

 
9.  
Conduct of Business of Cascade Pending Closing.  Except as discussed in
paragraphs 5.1.1 to 5.1.11 above and until Closing or termination of this
memorandum of agreement, Cascade will conduct business only in the ordinary
course and none of the assets of Cascade shall be sold or disposed of except in
the ordinary course of business or with the written consent of Optical.  Until
Closing, Cascade shall remain current in its reporting obligations with the SEC.

 
10.  
Conduct of Business of Optical Pending Closing.  Until Closing or termination of
this memorandum of agreement, Optical will conduct business only in the ordinary
course and none of the assets of Optical shall be sold or disposed of except in
the ordinary course of business or with the written consent of Cascade.

 
11.  
Other.

 
11.1.  
Optical represents and warrants to Cascade that each principal shareholder of
Optical has been provided a copy of this memorandum of agreement and each such
principal shareholder has agreed to participate in the Exchange and exchange
their Optical Stock for Parent stock subject to and in accordance with the
definitive agreements to be negotiated between Cascade and Optical.

 
11.2.  
Each of Cascade, Optical, and each principal shareholder of Optical shall use
their commercially reasonable best efforts to satisfy all conditions to the
Closing and to obtain all permits, authorizations (including corporate
authorizations), regulatory approvals and third-party consents necessary or
appropriate for the consummation of the Exchange.

 
11.3.  
The definitive agreements shall be executed promptly following the execution of
this memorandum of agreement.  This memorandum of agreement will remain
effective through December 31, 2009, unless terminated by either Cascade or
Optical due to another party’s breach.  This memorandum of agreement may be
extended past December 31, 2009 by written approval from both Cascade and
Optical.

 
 
7

--------------------------------------------------------------------------------

 
 

11.4.  
All notices or other information deemed required or necessary to be given to any
of the parties shall be given at the addresses set forth below their signatures
below.

 
11.5.  
The transactions which are contemplated herein, to the extent permitted, shall
be governed by and construed in accordance with the law of the State of
California.

 
11.6.  
Each party and its agents, attorneys and representatives shall have full and
free access to the properties, books and records of the other party (the
confidentiality of which the investigating party agrees to retain) for purposes
of conducting investigations of the other party.

 
11.7.  
The substance of any public announcement with respect to the Exchange and other
transactions contemplated hereby, other than notices required by law, shall be
approved in advance by all parties or their duly authorized representatives.

 
11.8.  
In the event of the abandonment of the transactions contemplated by this
memorandum of agreement prior to the consummation of the Exchange, each party
shall bear and pay its own costs and expenses and shall indemnify and hold the
other parties harmless therefrom.  Following execution and delivery of the
definitive agreement, that agreement will control the rights of the parties in
this respect.

 
This memorandum of agreement evidences the present mutual intention of the
parties hereto and is intended to be legally binding to the extent provided
herein.  The transactions contemplated herein may be terminated only as provided
herein or in a writing signed by Cascade and Optical.
 
This memorandum of agreement may be executed in any number of counterparts and
each such counterpart shall be deemed to be an original instrument, but all of
such counterparts together shall constitute but one agreement.
 
By their execution hereof, each of Cascade and Optical, for itself and on behalf
of the majority shareholders of Optical (each a “party”), acknowledges to and
agrees with the other parties that in the exercise of the several rights granted
to each party pursuant to this memorandum of agreement, a party, and/or
officers, directors, employees, shareholders, partners, agents or
representatives, may become familiar with or aware of certain Confidential
Information (as such

 
8

--------------------------------------------------------------------------------

 
 

term is hereinafter defined) disclosed by another party or one or more of its
officers, directors, employees, shareholders, partners, agents or
representatives (each of such relationships being defined herein as an
“Affiliate”).   Accordingly, each party hereby agrees that any and all
Confidential Information disclosed or furnished to it or to any of its
Affiliates, by another party or any of its Affiliates, is and shall remain
proprietary to the disclosing party.  No party, nor any Affiliate of such, shall
have any rights to distribute or divulge any of such Confidential Information to
any third party without the disclosing party’s prior consent, or to use any of
such Confidential Information in any way detrimental to the disclosing party or
any of its Affiliates, or in any way which would otherwise destroy, injure or
impair any of the disclosing party’s or its Affiliates’ rights in or in respect
of any such Confidential Information including, without limitation, by using any
of such Confidential information to solicit away from the disclosing party any
of its employees, contractors, customers or vendors or other business
relationships, or to establish or assist any person or entity which is or will
be, directly or indirectly, in competition with the disclosing party.  For
purposes of this Agreement, the term “Confidential Information” shall mean any
and all proprietary information belonging to a disclosing party, whether
tangible or intangible, written or oral, including, without limitation, any
intellectual property rights, books and records, computer software and files,
lists of (or proprietary information concerning) its customers, suppliers,
vendors and other business relationships, and any other item which may properly
be classified as a protected trade secret.  To constitute Confidential
Information under this memorandum of agreement, information shall be identified
at the time of communication and in the form of such communication (e.g., in
writing if the information is communicated in writing).  Each party expressly
agrees and understands that its agreement to abide by the provisions of this
paragraph constitute a material part of the consideration inducing the other
party to enter into this memorandum of agreement and consider the transactions
contemplated herein, and that any violation of such provisions could create
immediate and irreparable harm to the disclosing party.  In the event of any
breach of the provisions of this paragraph, the parties hereby agree that, in
addition to whatever other remedies may be available to a party, a disclosing
party shall be entitled to seek injunctive and other equitable relief, and each
party hereby waives any bonding or other requirement as a precursor thereto.

 
9

--------------------------------------------------------------------------------

 
 

If the foregoing correctly sets forth the agreement of the parties, please
execute this memorandum of agreement in duplicate as provided below, retain one
copy for your records, and return one to the undersigned, whereupon this will be
a binding agreement among the parties hereto in accordance with the terms
hereof.
 
Very truly yours,
 
Cascade Technologies Corp.
 
By:  /s/ J. Danforth                                                      
                         Name:  J. Danforth
Title:  Chief Financial Officer
 
 
Address for Notices:
1530 9th Avenue S.E.
Calgary, Alberta T2G 0T7
E-Mail:  jdanforth@isgsecurities.com


Agreed and Accepted
as of the 11th day of December 2009:
 
“Optical”
 
Spectral Molecular Imaging, Inc.
 
By:  /s/ Daniel L. Farkas                                                      
Daniel L. Farkas Ph.D.
Chairman
 
Address for Notices:
8591 Skyline Drive
Los Angeles, CA 90046
E-Mail:  dlfarkas@gmail.com

 
10

--------------------------------------------------------------------------------

 
Schedules omitted.  The Registrant has agreed to furnish supplementally a copy
of any omitted schedule to the Commission upon request.
 
 
Schedule A – Optical Stock

 
 
Schedule B – Capitalization

 
 
Schedule C – Form of Articles of Restatement of Articles of Incorporation of
Cascade to Authorize the Issuance of Blank Check Preferred Stock and Change the
Name of Cascade

 
 
Schedule D – Form of Articles of Amendment Setting forth the Designation, Rights
and Preferences for the Series A Preferred

 
 
Schedule E – Form of Articles of Amendment Setting forth the Designation, Rights
and Preferences for the Series B Preferred

 
 
 
11

--------------------------------------------------------------------------------

 
